DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to Amendment filed on 08/23/2022. The Amendment have overcome the drawing objection, claim objection as previously set forth in the Non-Final Office Action. Accordingly, claims 3-12 are allowed.

Response to Arguments
Applicant asserted on page 9, “Claim 13 is amended to recite features similar to those recited in claim 3… Thus, claims 3-17 are allowable”.
Examiner respectfully disagrees because as indicated in previous office action page 16, “the primary reasons for indication of allowable subject matter … the specific structure of a first unit configured to perform computations on two matrix operands of an instruction”, and page 5 indicated that “a first unit” is interpreted under 35 U.S.C. 112(f). Therefore, method claim 13 recites “a first unit” would not be interpreted under 35 U.S.C. 112(f). 

Claim Objections
Claim 14-17 are objected to because of the following informalities:  
Claim 14 line 5 recites “an instruction having two matrix operands” should be “the instruction having two matrix operands” as antecedently recited in claim 13. Dependent claims are objected for inheriting the same deficiencies in which claim they depend on.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a first unit configured to perform computations…" in claim 3. Figure 2 illustrates the matrix-matrix unit that provides structure for a first unit to perform computations on two matrix operands [0047-0060] with figure 3 further illustrating the structure of each matrix-vector unit of Fig. 2 and figure 4 illustrating structure of each vector-vector unit shown in Fig. 3.
"a plurality of second units configured to perform…" in claim 4. figure 2 illustrates a plurality of matrix-vector units included in the first unit, figure 3 further illustrates the structure of each matrix-vector unit or second unit to perform computations on the first matrix and respectively the plurality of vectors of the second matrix [0047-0060].
"a plurality of third units … configured to operate in parallel" in claim 5. Figure 3 illustrates a plurality of vector-vector units and figure 4 illustrates structure of each vector-vector unit to perform computation on a common vector and respectively a plurality of vectors of the first matrix [0047-0060].	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20190180170).

Regarding claim 13, Huang teaches a method, comprising: 
accessing random access memory of a computing device using an interface of the computing device to a memory controller (Huang, figures 5 and 8, chip interconnect [i.e. an interface] coupled to the DRAM controller [0118] DRAM controller can also be referred to as memory controller. Figures 5 and 8 illustrate the chip interconnect is coupled to the DRAM controller and the memory subsystem [i.e. random access memory] of neural network processing engine [i.e. a computing device]), the computing device having processing units configured to perform at least computations on matrix operands (Huang, figure 5, the neural network processing engine comprises a plurality of processing engines 511 [i.e. processing units] [0077] to execute parallel matrix multiplication), wherein the processing units include a first unit configured to perform computations on two matrix operands of an instruction (Huang, figure 5, the plurality of processing engines [i.e. the processing units] made up a processing engine array [i.e. a first unit] to perform matrix multiplication of weights and state values, figure 3 further illustrates weight matrix and input feature map matrix [0077, 0085-0088, 102] input data 550 includes 2-D image or input to be calculated with the weight when performing computation, the input data 550 can include an instruction to perform task (image processing, speech recognition, machine translation)) 
writing, through the interface into the random access memory, instructions executable by the processing units; writing, through the interface into the random access memory, matrices of an artificial neural network; writing, through the interface into the random access memory, first input to the artificial neural network (Huang, [0072, 0093] memory banks in memory subsystem are used to store weights and state values, and states can include partial sums determined by the processing engine array, a current layer of the neural network that is being operated on, and/or instructions for the processing engine array and weights of neural network can also be stored in the memory subsystem 504 for the processing engine array to perform matrix multiplication [0077]); 
providing, in the random access memory, an indication that causes the processing units to start execution of the instructions, wherein the processing units execute the instructions to combine the first input with the matrices of the Artificial Neural Network to generate a first output from the artificial neural network and store the first output in the random access memory (Huang, [0085-0086] input data can include indication of the task to perform and as shown in figure 5 the input data provided into memory subsystem. Thus upon receiving the indication, [0088] when in operation (e.g. computing result for a set of input data), the processing engine array reads state values 608 from the memory subsystem 604 to apply on the weights of the neural network and generate computation results and store the computation results into memory subsystem); and 
reading, through the interface, the first output from the random access memory (Huang, [0076--0077] the result is stored in the memory subsystem, and can be read for the next round of computation, for example, can be input to another processing engine via chip interconnect).

Regarding claim 14, Huang teaches the method of claim 13, wherein the computing device is an integrated circuit device enclosed within an integrated circuit package; the integrated circuit device has a deep learning accelerator having the processing units, a control unit and local memory (Huang, figure 5 [0071] the neural network processing engine is an integrated circuit that can be included in a neural network processor, the neural network processing engine [i.e. the integrated circuit device] comprises processing engine array having a plurality of processing engine array [i.e. a deep learning accelerator having the processing units], [0076] memory subsystem can include a control logic [i.e. a control unit], a result buffer); the processing units include at least a matrix-matrix unit configured to execute an instruction having two matrix operands (Huang, figure 5, the plurality of processing engines [i.e. the processing units] made up a processing engine array [i.e. a matrix-matrix unit] to perform matrix multiplication of weights and state values [0077, 0088]. Figure 3 illustrates weight matrix and input feature map matrix); the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel (Huang, figure 5, processing engine array [i.e. matrix-matrix unit] comprises a plurality of columns of processing engines [i.e. a plurality of matrix-vector unit] performing in parallel [0048, 0077]); each of the matrix-vector units includes a plurality of vector-vector units configured to operate in parallel (Huang, each pair of columns of the PE array [i.e. each of the matrix-vector units] comprises 2 columns of PE array [i.e. a plurality of vector-vector units] performing in parallel); and each of the vector-vector units includes a plurality of multiply-accumulate units configured to operate in parallel (Huang, each column of the PE array [i.e. each of the vector-vector units] includes a plurality of elements, which are multiplier-accumulator elements and are performed in parallel).

Regarding claim 15, Huang teaches the method of claim 14, further comprising: converting a description of the artificial neural network into the instructions and the matrices (Huang, [0034-0035, 0046-0048] Training occurs offline and before the neural network is put into operation, training sample sets can be large. Once trained, a neural network includes the weights determined during the training and a set of instructions [i.e. instructions and the matrices] describing the computation to be executed at each layer or node of the network, thus the training data sample for neural network to perform tasks and [0034] the underlying program for the neural network (e.g. organization of nodes into layers, the connections between the nodes of each layer, and the computation executed by each node further provide description of ANN).

Regarding claim 16, Huang teaches the method of claim 15, further comprising: 
writing, through the interface into the random access memory, second input to artificial neural network, during a time period in which the deep learning accelerator executes the instructions to generate the first output from the first input according to the matrices of the artificial neural network (Huang, [0085] input data can arrive over chip interconnect and can be stored in the memory banks along with the weights, [0074] the memory banks 514 can be independently accessible, wherein the weights and states can be read at the same time that intermediate results are written to the memory subsystem. [0094] on every clock cycle, the weights can be read out and intermediate results can be stored as state values. Thus, new input data is written to the memory subsystem while the processing engine array executes on operations in order for the result and the input data to be able to read and write at the same time. figures 7A-7C [0108] storing the data for the second neural network can occur during computation of a result of first input data, and storing the weights of second input data can start concurrently with receipt of second input data, the second input data is received while the engine 702 is in the process of computing a result for the first input data, and receiving second input data triggers computation of a result for second input data); and 
providing, after the first output is stored in the random access memory, an indication in the random access memory to cause the processing units to start execution of the instructions to generate a second output from the second input (Huang [0085-0086] the input data can be stored in the memory banks of the memory subsystem, and the input data can include indication of the task to perform. Thus upon receiving the indication, [0088] when in operation (e.g. computing result for a set of input data), the processing engine array reads state values 608 from the memory subsystem 604 to apply on the weights of the neural network and generate computation results and store the computation results into memory subsystem. [0107-0108] receiving the second input data triggers computation of a result for the second input data).

Regarding claim 17, Huang teaches the method of claim 16, wherein the reading of the first output from the random access memory is performed within a time period in which the deep learning accelerator executes the instructions to generate the second output from the second input according to the matrices of the artificial neural network (Huang, [0076] the control logic can move data between memory banks 514, for example, to move intermediate results from the memory banks 514 to which the intermediate results are written, to the memory banks 514 from which the intermediate results will be read for the next round of computation. [0074] the states can be read at the same time that intermediate results are written to the memory subsystem, thus reading would be performed within a time period for generating the results. [0108]).

Allowable Subject Matter
Claims 3-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
See Non-Final Office Action dated 05/23/2022 for detailed statement of the reason indication of allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

 /JYOTI MEHTA/ Supervisory Patent Examiner, Art Unit 2182